department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u l feb tep ca tu attn legend taxpayer a order b church c network d state e statute n entity f country g committee h entity entity j directory s plan x plan y pian z dear this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative regarding the church_plan status of plan x plan y and plan z within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury on your behalf by order b a church c religious_order taxpayer a was established in19 based in country g which operates hospitals and health care facilities in three locations in the united_states taxpayer a is a not-for-profit corporation organized under the laws of state e taxpayer a accordingly is exempt from federal_income_tax under sec_501 of the code order b its presence at taxpayer a the current president and chief_executive_officer of taxpayer a is a member of order b is listed in directory s as being represented in entity by virtue of is listed in directory s and taxpayer a’s by-laws contain the stated purpose to establish and operate a church c hospital for the purposes of providing hospitalization and care of the sick and injured necessary facilities for the treatment of disease and for scientific purposes and to establish and operate schools and educational institutions in the hospital nursing and related fields any applicant for appointment to taxpayer a’s medical staff must as part of the application agree to be bound by the ethical and religious directives of church c healthcare services as promulgated by entity j under article i of taxpayer's by-laws the sole member of taxpayer a’s corporation is network d also under the by-laws network d has the right to ensure that taxpayer a is conducting its business and affairs consistently with and in furtherance of the objectives and philosophy of order b network d is a corporation organized under the statute n among its corporate purposes is to conduct the business affairs of the corporation in a manner consistent with the objectives and philosophy of order b prior to september members of network d were from the provincial council of order b and those members of entity f executive were appointed by the provincial council the provincial council of order b is comprised of the local provincial superior of order b and the local provincial superior of order b’s councilors the entity f executive is comprised of order b members who have been appointed by the provincial council to serve on the entity f executive network d’s by-laws were amended to provide effective september that network d’s members shall be comprised of seven members appointed by the general council of order b at least four of whom must at all times be members of order b as a result you represent that taxpayer a is under the control of network d a majority of whose members must be members of order b if at any time network d ceases to exist taxpayer a’s by-laws provide that the provincial council may elect a new corporate member prior to the adoption of taxpayer a’s current by-laws on october taxpayer a’s members were members of order b’s provincial council and members of the entity f executive since its founding in19 been controlled either directly or through network d by order b taxpayer a has taxpayer a’s board_of trustees is responsible for the oversight of taxpayer a the appointment of its officers and medical staff the assessment of its programs the preparation and recommendation to network d of taxpayer a’s capital and operating budget and certain additional oversight responsibilities set forth in taxpayer a’s by-laws the board_of trustees is comprised of not less than nor more than members including three members of order b representatives appointed by entity f at least five members appointed by network d two members of taxpayer a’s medical staff and any additional trustees up to appointed by network d or their entity f is a corporation which is incorporated under the laws of country g under its by-laws its membership is limited to members of order b the members of entity f consist of the members of the provincial council of order b and selected members of the entity f executive any member of the board_of trustees of taxpayer a may be removed by network d with or without cause as a result through its power to appoint taxpayer a’s trustees either through entity f or through network d and its power through network d to remove the trustees with or without cause you represent that order b controls the board_of trustees taxpayer a adopted plan x for the benefit of the employees of taxpayer in a plan x is a defined benefit pension_plan plan x is a new plan not a successor plan and meets the requirements of sec_401 of the code effective september plan document for plan y accruals under plan x were frozen by an amendment to plan x effective november 19__ which is incorporated into the current plan by an individually designed amendment plan x’s benefit formula was incorporated into the plan y is a defined contribution money_purchase_pension_plan adopted by taxpayer aon september 19__ solely for the benefit of its employees plan y is intended to be qualified under sec_401 of the code the combined_plan document for plan x and plan y was amended and restated periodically and the most recent favorable determination_letter for the combined_plan document is dated april been limited to employees of taxpayer a at all times participation in plan x and plan y has plan z was originally adopted by taxpayer a effective january the benefit of its employees plan z is intended by taxpayer a to be a tax deferred_annuity arrangement under sec_403 of the code participation in plan z has been limited to employees of taxpayer a at all times solely for 19_ none of the eligible participants in plan x plan y or plan z are were or can be considered to be employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code the plans do not include as participants employees of for-profit entities 20_ taxpayer a established committee h by resolutions dated december committee h’s sole purpose and function is to administer plan x plan y and plan z under the resolutions the initial members of committee h were the president and chief_executive_officer of taxpayer a and the executive vice president of taxpayer a president is an ex officio member of committee h and has the authority to appoint and discharge up to six committee h members at any time under taxpayer a’s by-laws the president of taxpayer a is appointed and can be removed by network d if taxpayer a’s president is a member of order b the you represent that the establishing resolutions for committee h provide that if the president is not or ceases to be a member of order b network d shall assume the authority to appoint and discharge up to seven committee h members so that committee h continues to constitute an organization that is controlled by or associated with order b as established by taxpayer a committee h has all such powers as may be necessary or helpful to discharge its duties as administrator of the plans by resolutions dated december taxpayer a amended plan x plan y and plan z to name committee h as the administrator under each of the plans _ taxpayer a has not made the election under sec_410 of the code with respect to plan x plan y or plan z however it has in the past voluntarily operated plan y in compliance with the standards of the employee retirement security act of erisa to include filing form_5500 and paying premiums to the pension_benefit_guaranty_corporation in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on march participants of plan x plan y and plan z the consequences of church_plan status this notice explained to based on the foregoing you request a ruling that plan x and plan y are church plans within the meaning of sec_414 of the code effective as of date and that plan z is a church_plan within the meaning of sec_414 of the code effective as of date sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 of the code applied as of the date of erisa’s enactment however sec_414 of the code was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 of the code was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a pian that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church pian fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 of the code provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements revproc_2011_44 r b supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the plan must be administered or funded or both by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case taxpayer a is a not-for-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code in view of the common religious bonds between church c and taxpayer a the inclusion of order b in directory s and the indirect control of taxpayer a by church c through order b we conclude that taxpayer a is associated with a church or a convention or association of churches within the meaning of sec_414 of the code that the employees of taxpayer a meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches 20_ with taxpayer a’s establishment of committee h effective december and committee h becoming administrator of plan x plan y and plan z the plans are each maintained by an organization whose sole purpose and function is the administration of the plans under the establishing resolutions for committee h if taxpayer a’s president is a member of order b the president is an ex officio member of committee h and has the authority to appoint and discharge up to seven additional committee h members the establishing resolutions for committee h provide that if the president is not or ceases to be a member of order b network d has the authority to appoint and discharge committee h members accordingly committee h is an organization that is controlled by or associated with order b which is a church c religious_order as a result the plans are administered by an organization that is controlled by or associated with a church or an association of churches within the meaning of sec_414 of the code also as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years committee h was established to administer plan x plan y and plan z on december plan z based on the foregoing facts and representations we conclude that plan x and plan y are church plans within the meaning of sec_414 of the code and have been church plans within the meaning of sec_414 of the code retroactive to january the meaning of sec_414 of the code and has been a church_plan within the meaning of sec_414 of the code retroactive to january which is within the correction_period for plan x plan y and weconclude that plan z is a church_plan within 20’ this letter expresses no opinion as to whether plan x and plan y satisfy the requirements for qualification under sec_401 or whether plan z satisfies the requirements of sec_403 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact at correspondence to se t ep ra t3 please refer all sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
